PER CURIAM.
We deny the petition for writ of certio-rari. We entirely agree with the trial court that, based on the pleadings and factual record developed in this case, there has been a waiver of privilege through issue injection. See Hearn v. Rhay, 68 F.R.D. 574, 581 (E.D.Wash.1975); Home Ins. Co. v. Advance Mach. Co., 443 So.2d 165, 168 (Fla. 1st DCA 1983). In view of the approaching trial date and the thorough and able presentation by both sides in this court, no motion for rehearing will be entertained.
Certiorari denied.